Case 18-30065       Doc 48     Filed 10/21/18     Entered 10/21/18 20:04:55         Desc      Page 1
                                                 of 5


                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                    New Haven Division


 IN RE:                                             : CHAPTER 13
 SAMUEL D. HARRIS                                   : CASE NO. 18-30065-AMN-13
                                                    :
          Debtor                                    : October 21, 2018

                         MOTION TO DISMISS CHAPTER 13 CASE

        Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) represents that the above-
captioned Debtor (“Debtor”) has failed to properly prosecute this bankruptcy case in one or more
of the following respects. The Trustee seeks dismissal of the case for cause pursuant to 11 U.S.C.
Section 1307(c) based on the deficiencies indicated below.

        If the deficiencies set out below are remedied and the case is not dismissed, notice is hereby
given to the Debtor that the Trustee may also seek dismissal of the Chapter 13 case at the hearing
on confirmation of the Debtor’s Chapter 13 plan. If the Debtor cannot confirm a plan for any
reason, then the Trustee will request at the confirmation that the case be dismissed under 11 U.S.C.
Section 1307(c)(5).

1. I reviewed the files and records of the office of the Standing Chapter 13 Trustee for the District
   of Connecticut made and kept in the usual and ordinary course of its business. The records on
   were made at or near the time of the events they record by someone with knowledge of the
   events they record.

2. I rely on those records in making the following statements.

3. The Debtor has failed to maintain plan payments: Section 1326(a) of the Bankruptcy Code
   requires the Debtor to start making plan payments within 30 days of the time (s)he filed the
   plan or the case, whichever is earlier. The Debtor filed this case on January 15, 2018 and a
   Plan (ECF #10) on January 29, 2018. The Debtor amended the plan on January 29, 2018 (ECF
   #11), January 31, 2018 (ECF #13 and ECF #14), and June 14, 2018 (ECF #30, the “Plan”).
   The Debtor should have paid a total of $10,206.00. To date, the Debtor is overdue in the
   amount of $4,078.00. Given the failure to make payments, it appears that the Debtor will be
   unable to comply with 11 U.S.C. §1325(a)(6) by making all payments and complying with the
   Plan. A report of receipts to date from the Trustee’s system is attached.

I declare under penalty of perjury that the information contained in the foregoing numbered
paragraphs is true and correct. Executed on October 21, 2018.

4. The Plan’s treatment of secured creditors violates 11 U.S.C. § 1325(a)(5). The Plan provides
   for various liens to be deemed unsecured, but the Debtor has not filed a motion to determine
   status or avoid liens.
Case 18-30065      Doc 48     Filed 10/21/18      Entered 10/21/18 20:04:55       Desc      Page 2
                                                 of 5




       Wherefore, the Trustee requests that the court dismiss the case, unless the indicated defects
are cured prior to any hearing on this motion.

                                      /s/Roberta Napolitano
                                      Roberta Napolitano, tr08378
                                      Chapter 13 Standing Trustee
                                      10 Columbus Blvd., 6th Floor
                                      Hartford, CT 06106
                                      Tel: (860) 278-9410/Fax: (860) 527-6185
                                      Email: rnapolitano@ch13rn.com
Case 18-30065     Doc 48     Filed 10/21/18    Entered 10/21/18 20:04:55      Desc     Page 3
                                              of 5



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                  New Haven Division


 IN RE:                                         : CHAPTER 13
 SAMUEL D. HARRIS                               : CASE NO. 18-30065-AMN-13
                                                :
         Debtor                                 : October 21, 2018

                                CERTIFICATE OF SERVICE

 In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
 2002 and 7004, the undersigned certifies that on the date set forth above, the following
 documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
 filing system, or by first class mail on the parties listed in section 2 below:

   1. Documents Served: Motion to Dismiss with proposed order thereon

   1. Parties Served Via First Class Mail:
      Debtor(s):
      SAMUEL D. HARRIS
      55-57 BEACON STREET
      HAMDEN, CT 06514

   2. Parties Served Electronically Include:
      Debtor’s Attorney: NEIL CRANE, ESQ.
      Email: neilcranecourt@neilcranelaw.com;

       Office of the United States Trustee,
       Kim McCabe, Assistant United States Trustee
       Email: ustpregion02.nh.ecf@usdoj.gov


                                           /s/ Roberta Napolitano
                                           Roberta Napolitano tr08378
                                           Chapter 13 Standing Trustee
Case 18-30065      Doc 48     Filed 10/21/18    Entered 10/21/18 20:04:55        Desc     Page 4
                                               of 5




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                   New Haven Division


 IN RE:                                           : CHAPTER 13
 SAMUEL D. HARRIS                                 : CASE NO. 18-30065-AMN-13
                                                  :
         Debtor                                   :


                         ORDER DISMISSING CASE UNDER CHAPTER 13

       A Trustee’s Motion to Dismiss the above referenced case pursuant to 11 U.S.C. Section
1307(c) having been filed with the court, after notice and hearing, see 11 U.S.C. Section 102(1),
it is ORDERED that the motion is GRANTED and the case is DISMISSED WITHOUT
PREJUDICE.
Case 18-30065   Doc 48   Filed 10/21/18    Entered 10/21/18 20:04:55   Desc   Page 5
                                          of 5
